Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 	The specification does not set forth how the single cable (Fig. 4), attached to plural neighboring sensors each placed on a tray, may be, at the same time attached to each sensor end and also placed or guided through the leaf structure.  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;  
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
As the MPEP 2164.01(a) states, "it is not necessary to discuss each [Wands] factor in the . . . enablement rejection." MPEP § 2164.04. Rather, the rejection "should focus on those factors, reasons, and evidence that lead [to] the [conclusion] that the specification fails to teach how to make and use the claimed invention without undue experimentation.
With respect to the instant application, the state of the art in packaging and retrieval systems for seismic type sensors or nodes is such that the amount of direction provided by the inventor is paramount.  In the instant case, Applicant has not provided any working examples or specific direction as to how a single cable, attached to plural neighboring sensors which are each placed on a tray, may be, at the same time attached to each sensor end and also placed or guided through the leaf structure.  The level of one of ordinary skill in the art is predictably an experienced engineer who works with seismic sensor and streamer technology.  The state of the prior art is shown by the prior art referenced in the attached PTO-forms 1449 and 892. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since it is claiming both, a packing module and a packing system.  There is no antecedent for a packing system.
Further, with respect to claims 1, 16 and 17, it is vague and indefinite what a “retaining leaf arrangement” entails.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (‘467).
Thompson et al discloses a packaging system (see Fig. 2) and for a sensor array and a method of packing and deploying a sensor array that includes at least one tray (222A-222C) configured to support the plurality of sensors (110), and a retaining leaf arrangement (223, 213) that extends outwardly from the at least one tray and is configured to retain the cable (125A) separately from the plurality of sensors (110).
The difference between claims 1, 16 and 17 and Thompson et al is the claim specifies that the retained cable (separated from the plurality of sensors) is “on the at least one tray”.  However, in as much as “cable storage device 213” and “node servicing system 223” are attached to the trays (222A-222C), it would be obvious to one of ordinary skill in the art at the time of the invention that the combination of (223, 213) is configured to retain the cable (125A) on at least one tray separately from the plurality of sensors (110).  Claims 1, 16 and 17 are so rejected.
Per claims 13, 19 and 20, see Fig. 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl